ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
The Boeing Company                              ) ASBCA No. 62868
                                                )
Under Contract No. N68335-10-G-0012 et al.      )

APPEARANCES FOR THE APPELLANT:                      Scott M. McCaleb, Esq.
                                                    John R. Prairie, Esq.
                                                    George E. Petel, Esq.
                                                     Wiley Rein LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Kara M. Klaas, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 16, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62868, Appeal of The Boeing
Company, rendered in conformance with the Board’s Charter.

      Dated: August 16, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals